Citation Nr: 0416020	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-15 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a prostate disorder as 
a result of exposure to an herbicide agent (Agent Orange).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1972.  He did not serve in the Republic of Viet Nam

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied service connection for a 
prostate condition, as a result of exposure to Agent Orange.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran did not have service in the Republic of 
Vietnam.  

3.  The veteran's service medical records are negative for a 
diagnosis of, or treatment for, a prostate condition.  

4. The veteran's prostate disorder was shown many years after 
service.  


CONCLUSION OF LAW

A prostate condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  VCAA provides that 
VA will assist a veteran in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a veteran if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after, " the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  

In this case, the veteran's application for service 
connection was received in July 2001.  The rating action of 
September 2002 was issued prior to the veteran being notified 
of the VCAA requirements.  By correspondence dated in 
November 2002, the RO sent the veteran information pertaining 
to VCAA.  In order to satisfy the holding in Pelegrini, the 
Board would have to dismiss as void ab initio, the rating 
decisions of the RO, which were promulgated prior to 
providing the veteran full VCAA notice.  The result of this 
action would require that the entire rating process be 
reinitiated, with the veteran being provided VCAA notice and 
an appropriate amount of time to respond before an initial 
rating action, the filing by the veteran of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
veteran.  

The Board concludes that the discussions contained in the 
September 2002 rating decision, the November 2002 VCAA letter 
and the February 2003 statement of the case have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran has also submitted written 
arguments.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Factual Background

The veteran served on active duty from December 1970 to 
December 1972.  His primary contention is that he was exposed 
to Agent Orange while stationed in Fort Gordon, Georgia in 
1971.  

The veteran has submitted written arguments, private medical 
records and general information pertaining to Agent Orange in 
support of his claim.  

Service medical records show that the veteran did not have a 
prostate condition upon entering active duty in 1970.  There 
were no complaints of, or treatment for, a prostate 
condition.  The separation examination was negative for a 
prostate condition.  

Associated with the claims file is a correspondence dated in 
April 1971, from the Department of the Army, which showed 
that the veteran was relieved from duty at Fort Gordon, 
Georgia in May 1971, for reassignment to the US Army in 
Europe.  

Post-service private medical records dated in October 2000 
revealed that the veteran was seen for complaints of 
hematospermia and decreased sensation with ejaculation.  The 
veteran related to the examiner that he underwent a vasectomy 
in 1983.  The examiner reported that the veteran suffered 
from hematospermia; however, the etiology of the condition 
was not reported.  Examination of the prostate revealed that 
it was 2/4, symmetrical, and non-nodular.  The physician 
discussed annual surveillance for prostate cancer with PSA 
and physical examination, and commented that the prostate 
was, at that time, normal.   

A March 2001 medical summary revealed that the veteran was 
seen for complaints of hypogonadism, BPH (benign prostatic 
hypertrophy) and erectile dysfunction.  He remarked that he 
was urinating okay.  The examiner did not diagnose the 
veteran with a prostate condition.  

In November 2001, the veteran underwent VA compensation and 
pension examination.  He gave a history of having been 
stationed at a facility in Georgia which had been a test site 
for Agent Orange.  The examiner did not diagnose the veteran 
with a prostate disorder.  

In May 2002, the RO submitted a request for verification of 
the veteran's service and production of any documents showing 
exposure to an herbicide agent.  Thereafter, also in May 
2002, it was verified that the there were no records of 
exposure to herbicides, as it pertains to the veteran.  

A December 2002 statement from the Department of the Army to 
the veteran's Congressman was to the effect that a July 1982 
report entitled Installation Assessment of Fort Gordon, 
Georgia Report Number 315.  The report was to the effect that  
Fort Gordon undertook a reforestation program in 1970.  A 
part of the program, the defoliant test area was 
investigated, and sediment samples were obtained.  No 
herbicides or dioxins were detected above the normal 
acceptable limits in any of the sediment or soil samples.   

In support of his claim, the veteran, in January 2003, 
submitted a study performed by the Department of the Army, 
entitled Technical Report 114, Field Evaluation of Desiccants 
and Herbicide Mixtures as Rapid Defoliants.  In the report, 
it was indicated that defoliants were sprayed in a test 
location at Fort Gordon, Georgia from July 15 - 17, 1967.`

Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2003), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).  

Analysis

The veteran maintains that he incurred a prostate disorder as 
a result of herbicide exposure while in service.  Upon review 
of the medical evidence of record and statements submitted in 
support of the veteran's claim, the Board concludes that the 
veteran's claimed prostate disorder was not incurred in or 
aggravated by service.  

The veteran's service medical records are negative for a 
diagnosis of, or treatment for, a prostate disorder.  Post 
service medical records revealed complaints of a prostate 
disorder many years after service.  

Technical Report 114 reported that exposure to an herbicide 
agent (Agent Orange) at Fort Gordon, Georgia was likely on 
July 15, 1967 to July 17, 1967.  The record reveals that the 
veteran served at Fort Gordon, Georgia in 1971; therefore as 
far as the evidence reveals, the veteran has not been exposed 
to an herbicide agent.  

The Board recognizes the veteran's contention that he was 
exposed to Agent Orange and his belief that the chemical 
dioxin stayed in the soil and surrounding areas for 10-20 
years; however, the veteran's belief has not been officially 
proven or recognized by the United States Department of 
Defense, and Report Number 315 indicates that testing 
performed in 1970 at Fort Gordon revealed no herbicides or 
dioxins above the normal level.  

The Board notes that the private medical records reported the 
veteran's account of his history of exposure to Agent Orange.  

Further, the Board is aware of the veteran's contentions that 
his claimed prostate condition is the result of events 
occurring during active duty service; however, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Inasmuch as there is no evidence linking the veteran's 
claimed prostate condition to the veteran's active duty 
service, the Board finds that there is no basis upon which to 
grant service connection.  

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a prostate condition, 
due to herbicide exposure, is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



